Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed May 31, 2022 have been carefully reviewed but they are not quite persuasive.  In response to the 103 rejection of claims 1-20 based on the references of De Jong and Kobayashi, the Applicant states that claim 1 calls for “curing the adhesive material”. The Applicant argues “ De Jong shows an arrangement comprising a first substrate 2 and a second substrate 3 clamped together by means of a liquid layer 1” Applicant further argued the liquid layer 1/clamping layer cannot be determined as “adhesive layer” as claimed since “the only example given by De Jong of a suitable liquid for the liquid layer is wafer” and thus, “De Jong does not disclose adhering the wafer to the wafer support structure using “adhesive material”, as recited in claim 1.  The Examiner respectfully disagrees with the Applicant since there are problems with this analysis.  It is the Examiner’s position that the liquid clamping layer of De Jong must have an adhesive material to clamp the wafer to the wafer support as intended.  Here, water is only used as a catalyst for the adhesive material to function.  In other words, the liquid clamping layer is water activated so that the adhesive material of the liquid clamping layer of De Jong can be moistened thereby clamping the wafer to the wafer support.  The Examiner reiterates that curing is merely an inherent process that controls the loss of moisture from the adhesive material after it has been placed in the position. 
Applicant further argues that in the specification, it states that “adhesive material encompass various types of adhesive, such as those generally referred to as glue, both single component and two-component adhesives ……and curing :during curing the adhesive material undergoes chemical and/or physical changes or alterations such as to harden or set generally resulting in increased rigidity of the adhesive material” (see applicant’s remark, page 8).  This argument is improper since it appears that in order to support his position, the Applicant is attempting to improperly import limitations from the specification. The Applicant is reminded that it is the claims that define the claimed invention and it is claims, not specifications that are anticipated or unpatentable.  Constant v. Advanced Micro-Devices., 7 USPQ2d 1064.  As discussed, Kobayashi clearly discloses exposing the adhesive material to electromagnetic radiation, thermal energy for curing the adhesive material. 
Finally, Applicant argues that the substrate support elements 17 of De Jong are not voids, as claimed since they are arranged to define and maintain a distance between the first substrate 2 and the second substrate 3; the Examiner disagrees with the Applicant. As shown in figure 2A (as reproduced below), the substrate support 13 has a surface 16 provided with a plurality of 
     
    PNG
    media_image1.png
    167
    515
    media_image1.png
    Greyscale
	
substrate supporting elements 17.  The supporting element 17 are provided between the substrate (12) and the support (13) and whereby there is no adhesive layer (11) between the substrate and the support at the location of the supporting element 17.  In the broadest sense, the supporting elements 17 can be regarded as “voids between the substrate and the support”, as claimed.\
With respect to claim 3, in light of Applicant’s argument, the rejection of claim 3 is withdrawn.   Accordingly claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Turning to claim 12,  as demonstrated in the previous Office Action, the method of unclamping the substrate from the substrate support is seen to be inherent in existence of the method for clamping a substrate to a support of De Jong as modified by Kobayashi. 
For the above reasons, the rejection of claims 1-2, 4-20 is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/10/22	


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882